        Case 6:20-cr-00013-BMM Document 12 Filed 02/02/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

  UNITED STATES OF AMERICA,                 CR 20-13-H-BMM

              Plaintiff,

       vs.                                  ORDER

  SCOTT ROBERT MARTIN LOY,
  SR.,

              Defendant.


      Upon the motion of the United States of America, and for good cause

shown, the indictment is dismissed without prejudice. See R. Crim. P. 48(a).

      DATED this 2nd day of February 2021.




                                        1
